Citation Nr: 0018674	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of right shoulder impingement syndrome, 
currently rated as 10 percent disabling.  

2.  Entitlement to a compensable rating for dry eye syndrome.

3.  Entitlement to a compensable rating for a left ear 
hearing loss disability.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a condition causing 
back, knee, leg, and hip pain, as well as memory loss, 
fatigue, sleep disturbance, nausea, and headaches.   

6.  Entitlement to a compensable rating for a left shoulder 
disability effective from July 29, 1997.  

7.  Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 22 years of active duty service and 
retired in August 1994.  He had service in Southwest Asia 
from December 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a statement dated in August 1999, the appellant raises the 
claim of entitlement to service connection for a sinus 
condition.  This claim has not been addressed in a rating 
decision.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the Board.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.   Specifically the Court could not 
remand a matter over which it has no jurisdiction. Hazan v. 
Gober, 10 Vet. App. 511 (1997). See also Ledford v. West, 136 
F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  Accordingly, the 
claim for service connection for a sinus condition is 
referred to the RO.


FINDINGS OF FACT

1.  The appellant's right shoulder impingement syndrome is 
primarily manifested by degenerative changes and muscle 
tightness.   

2.  The appellant's dry eye syndrome is primarily manifested 
by intermittent burning and dry eyes, relieved with eye drops 
or salve.

3.  High frequency hearing loss, left ear, is currently 
manifested by an average pure tone threshold of 44 decibels.  
Discrimination ability is 92 percent correct on the left.

4.  The appellant's prostate disorder was not shown until 
approximately two years after separation from service; the 
appellant's prostate disorder is not related to any symptoms 
shown in service or to any disease or injury incurred in 
service.

5.  The claim for service connection for a prostate disorder 
is not plausible.  

6.  The appellant had active duty service in Southwest Asia 
during the Persian Gulf War.

7.  The appellant's back pain, hip pain, knee pain, leg pain, 
memory loss, fatigue, sleep disturbance, nausea, and 
headaches have been diagnosed as an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for a rating above 10 percent for right 
shoulder impingement syndrome are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5010, 5201 (1999).

2.  The criteria for a 10 percent rating for dry eye syndrome 
has been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 6001, 6009 (1999).

3.  High frequency hearing loss, left ear is no more than 0 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.7, Part 4, Diagnostic Code 6100 (1999).

4.  The claim for service connection for a prostate disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (west 1991).

5.  The claim for entitlement to service connection for a 
condition causing back, knee, leg, and hip pain, as well as 
memory loss, fatigue, sleep disturbance, nausea, and 
headaches, is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings.

The appellant has presented well-grounded claims for 
increased ratings within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  By means of a claim dated in July 1997, the 
appellant requested service connection for various 
conditions, to include a right shoulder disability, hearing 
loss, and dry eyes.  By means of a July 1998 rating decision, 
he was awarded service connection and noncompensable ratings 
for a right shoulder disability, dry eye syndrome, and 
hearing loss, left ear.  His right shoulder disability rating 
was later increased to 10 percent disabling, effective from 
July 1997.  He has appealed the disability ratings assigned.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to increased ratings.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions being addressed below have not 
significantly changed and uniform ratings are appropriate in 
this case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

I.  Right shoulder.

The appellant claims that his right shoulder is painful and 
interferes with his ability to do household chores, such as 
yard work.  He does not report interference with his 
employment.  

The evidence of record indicates that the appellant was seen 
in October 1995 for severe pain in the right trapezius and 
shoulder area.  He had good range of motion without pain.  He 
had very taught musculature in the upper trapezius with 
tenderness to palpation.  There was no crepitus, heat, 
erythema or effusion.  

A report of a VA examination, dated in April 1998, indicates 
that the appellant's shoulders were examined and that no 
objective evidence of a disability was shown.  He seemed able 
to abduct the shoulders from 0 to 180 degrees bilaterally.  
All range of motion tests were performed with consideration 
of pain, fatigue, weakness, and incoordination with no 
particular flare-ups noted.  

Private treatment records from a chiropractor indicate that 
the appellant was seen in  1998 and 1999 for various joint 
complaints, to include tingling in the right shoulder.  A 
private treatment record from the Orthopaedic Associates, 
dated in October 1998, indicates that examination of the 
right shoulder showed full range of motion, both passive and 
active.  He had positive impingement sign.  There was no 
instability and neurovascular status was intact.  The 
subacromial space of the right (and left) shoulder was 
injected with 1 cc of Dalalone and 4 cc of 1% Xylocaine.  A 
follow-up treatment note, dated in January 1999, indicates 
that he was having severe pain in the shoulders and wanted 
repeat injections, which was accomplished.  Physical 
examination results had not changed since the prior 
evaluation in October 1998.    

A VA examination report, dated in March 1999, indicates that 
the appellant had right shoulder forward flexion of 160 
degrees.  He denied any pain.  He indicated that the 
limitation was due to a sensation of muscle tightness.  Right 
shoulder abduction was 160 degrees.  External rotation was 90 
degrees, and internal rotation was 75 degrees.  The range of 
motion limiting factor was not due to fatigue or any 
endurance; rather, it was due to a sensation of muscle 
tightness, not pain per se.  He was planning on having an 
arthroscopic procedure on the right shoulder for relief of 
his impingement syndrome.  The diagnosis was right shoulder 
impingement syndrome, chronic strain, and moderate 
degenerative joint disease (confirmed by x-ray findings).  

The severity of the appellant's right shoulder disability can 
be ascertained by application of the criteria set forth under 
DC 5010 and 5201.  Under DC 5010, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DC.  When, however, the 
limitation of motion is noncompensable under the appropriate 
DC, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The shoulder is 
considered a major joint.  38 C.F.R. § 4.45 (1999).  Under DC 
5201, limitation of motion of the arm (major or minor) at 
shoulder level warrants a 20 percent evaluation; limitation 
midway between side and shoulder level warrants a 30 percent 
evaluation for the major arm and a 20 percent evaluation for 
the minor arm.  

The RO has awarded that appellant a 10 percent rating based 
on functional limitation of a major joint due to degenerative 
joint disease established by x-ray findings under DC 5010.  
The record indicates that he does not meet the criteria for a 
compensable evaluation under DC 5201. The medical evidence of 
record, reported above, do not indicate that his range of 
motion was at or below the shoulder level.  He had good range 
of motion without pain in 1995.  He was able to abduct to 180 
degrees in 1998.  In 1999, forward flexion and abduction was 
at 160 degrees.  Thus, a rating higher than 10 percent cannot 
be awarded under the applicable rating criteria.  

The Board must next determine whether a higher rating is 
warranted under the DeLuca principles.  None of the medical 
evidence of record, reported above, indicate that the 
appellant had more movement than normal.  In addition, the 
medical evidence, again, reported above, does not note 
findings of incoordination, weakened movement, instability, 
or excess fatigability.  As stated above, during the April 
1998 VA examination, all range of motion tests were performed 
with consideration of pain, fatigue, weakness, and 
incoordination, and no objective evidence of disability or 
flare-ups was shown.  Private medical records in 1998 and 
1999 showed full range of motion and no instability.  There 
are some conflicting reports as to pain.  He reports 
subjective complaints of pain due to muscle tightness, which 
effect his ability to perform certain household tasks.  
Private medical records indicate that he received injections 
in the right shoulder to relieve pain.  However, on physical 
examination, pain is denied.  For example, during a 1999 
examination, his range of motion was at 160 degrees and he 
denied any pain on motion.  The limiting factor was not pain, 
fatigue, or any endurance, rather, it was due to a sensation 
of muscle tightness.  In April 1998, there was no evidence of 
pain on physical examination.  In October 1995, he was seen 
for complaints of severe pain in the shoulder area; however, 
examination showed good range of motion without pain.  
Despite these conflicting reports, the Board accepts that 
there may be some pain involved as he received injections in 
the right shoulder to relieve pain.   However, the Board 
finds that any amount of functional limitation due to pain 
(muscle tightness) associated with the right shoulder 
impingement syndrome is adequately compensated under DC 5010 
and that entitlement to a higher rating is not warranted 
under the DeLuca principles.  


II.  Dry Eyes.

The appellant contends that he has dry/burning eyes and that 
he uses eye drops or eye salve to help.   The condition comes 
and goes; some days it is fine, and others it is burning.  He 
reported that it impacts his employment only in the sense 
that using the computer becomes difficult when his eyes are 
burning.  However, the eye drops and eye salve relieve his 
symptoms.

The medical evidence of record include a post-service Persian 
Gulf War Syndrome evaluation report, dated in April 1995, 
which indicates that the appellant reported a burning 
sensation in his eyes, not associated with any excessive 
tearing or sicca.  The eyes were not red.  It was 
nonsituational as far as environment or exposure to foods or 
other possible allergens.  He had a Schirmer test which was 
negative.  There were no visual disturbances associated with 
the burning.  He used a salve with relief.  

Examination of the eyes showed that extraocular muscle was 
intact.  Pupils were equal, round, and regular, and react to 
light and accommodation.  The sclera were white, the 
conjunctiva were not injected.  On the lower palpebral areas, 
there appeared a type of cystic like defect along with an 
area which appeared pustular in the left lower palpebral 
region.  This was nontender and was not draining.  

A report of a VA examination, dated in March 1998, indicates 
that the appellant had corrected visual acuity of 20/20 in 
both eyes.  There was no double vision or visual field 
deficit.  The cornea, anterior chamber, lens, median and 
fundus of both eyes were perfectly normal.  Glaucoma was not 
present in either eye.  The diagnoses were (1) no ocular 
pathology, and (2) dry eye syndrome.  

The rating criteria do not list dry eye syndrome and the 
Board must therefore rate this condition by analogy to a 
closely related disease.  38 C.F.R. § 4.20 (1999).  The Board 
finds that dry eye syndrome may be rated by analogy to 
keratitis under the criteria set forth under DC 6001/6009.  
Under these DC, keratitis, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  

In the case at hand, the Board finds that the appellant's 
intermittent burning sensation and dry eyes would be 
analogous to pain under DC 6001/6009.  There is also episodic 
incapacity which effects him at times at work; although, this 
incapacity is very minimal as his symptoms are completely 
relieved by use of eye drops or salve.  The only rest-
requirement in this case may be between the time that 
medication is used and the time that symptoms are relieved; 
he himself has not reported any significant rest 
requirements.  Based on this, the Board finds that the 
symptoms more closely approximate the criteria for a 10 
percent under DC 6001/6009 for pain and minimal episodic 
incapacity.  The Board does not find that a higher evaluation 
is warranted.  His corrected visual acuity is 20/20 in both 
eyes and there is no visual field deficit; therefore, a 
rating based on impairment of visual acuity or field loss is 
not warranted.  Further, there is no evidence of active 
pathology.  The record shows that the cornea, anterior 
chamber, lens, median and fundus in both eyes were completely 
normal and no ocular pathology was found.  Therefore, a 
rating of 10 percent, and no higher, may be awarded under DC 
6001/6009.  

The Board notes that the RO has determined this case under 
the criteria set forth under DC 6018.  The maximum rating 
under that DC is a 10 percent rating; therefore, further 
evaluation is not necessary.  Thus, the Board concludes that 
a 10 percent rating is warranted in this case.  The  
preponderance of the evidence is against entitlement to a 
higher rating and there is no doubt to be resolved.  In 
reaching this determination, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
condition addressed has not significantly changed and a 
uniform rating is appropriate in this case.  

III.  Left Ear Hearing Loss.

According to a March 1998 audiological examination report, 
the appellant's high frequency hearing loss, left ear, is 
currently manifested by an average pure tone threshold of 44 
decibels.  Discrimination ability is 92 percent correct on 
the left.    

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110 (West 
1991).  However, here, the changes made were not substantive 
in regard to the facts in this case, and thus neither is more 
favorable to the appellant's claim.

The March 1998 VA audiological evaluation results revealed a 
numeric score of I in the left ear.  As stated above, when a 
veteran is service connected for hearing loss disability in 
one ear only, the non-service-connected ear is assigned a 
numeric score of I.  The audiological evaluation result 
revealed high frequency hearing loss, left ear, which is 
productive of a noncompensable disability evaluation.  38 
C.F.R. Part 4, Diagnostic Code 6100 (1999).  The Board notes 
that the appellant has filed a notice of disagreement with 
the RO's denial of service connection for a right ear hearing 
loss disability.  However, the March 1998 VA examination 
indicates that the right ear hearing is not considered 
impaired hearing under VA regulation.  See 38 C.F.R. § 3.385 
(1999).  Accordingly, the Board finds that the outcome of the 
right ear claim does not effect this issue and that it is 
unnecessary to defer this matter at this time.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a left ear hearing loss.  As the preponderance 
of the evidence is against the claim for an increased 
evaluation, there is no doubt to be resolved, and the claim 
should be denied.  

Service Connection. 

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  According to 38 C.F.R. § 3.317(a)(2), objective 
indications includes both signs in the medical sense of 
objective evidence perceptible to an examining physician and 
other non-medical indicators capable of independent 
verification.  While objective indications appears to 
contemplate evidence other than the veteran's own statements, 
the veteran's own statements concerning non-medical 
indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999). Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

I.  Prostate.

The appellant asserts that approximately 8 years ago (while 
in service), he began having urinary frequency.  However, he 
was fearful and did not seek medical attention.  He was first 
seen for this condition approximately 2 years ago, and was 
diagnosed with an enlarged prostate.  He believes that this 
condition was first manifested in service because he had 
urinary symptoms.  However, the appellant's service medical 
records do not show evidence of any urinary or prostate 
condition.  An undated physical examination questionnaire 
(which appears to have been conducted just prior to his 
separation in 1994 - he was 41 years old at the time), 
indicates that he did not report frequent or painful 
urination.  He indicated that he had pain in the testicles.  
A treatment record, dated in May 1994, indicates that the 
diagnosis for this condition was groin pain which was 
resolved.  Assuming, however, for well-grounded purposes, 
that he did have the alleged urinary symptoms in service, the 
appellant's claim fails as he has not submitted any medical 
nexus evidence. 

Post-service medical records do not show the presence of any 
urinary or prostate condition until approximately two years 
after separation from service.  A treatment record dated in 
October 1996 indicates that the appellant had urinary 
difficulty and frequency.  In November 1996, he reported a 
"weird" stream for many years.  He also reported frequency, 
decreased flow, and nocturia.  The impression was benign 
prostatic hypertrophy (BPH) and symptoms of bladder outlet 
obstruction without definite stricture seen on voiding cysto-
urethrogram.  The medical evidence of record does not 
indicate that BPH was first manifested in service or that any 
alleged inservice urinary symptoms are related to the 
currently diagnosed BPH.  While the appellant is competent to 
report his symptoms in service, and they are presumed true 
for well-grounded purposes, he is not competent to provide a 
diagnosis or etiology opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Again, the medical evidence of record 
does not relate his BPH to service.  Without such medical 
nexus evidence, the claim is not well-grounded and must be 
denied.  The Board has also considered the criteria under 
38 C.F.R. § 3.317 (1999).  However, as there is a diagnosis 
of a disability, entitlement to service connection for BPH 
cannot be established under the undiagnosed illness 
regulation.  Because the Board will not reach the merits of 
the appellant's claim, the Board will not address the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet.App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).   

II.  Undiagnosed Illness.

The Board notes that the appellant's complaints of back, hip, 
knee, and leg problems were denied under the criteria set 
forth under 38 C.F.R. § 3.317 for undiagnosed illnesses.  His 
symptoms of memory loss, fatigue, sleep disturbance, 
headaches, and nausea were also determined under the criteria 
for undiagnosed illnesses.  Post-service medical evidence are 
somewhat contradictory as to the etiology of these symptoms.  
A VA mental examination report, dated in April 1998, 
indicates that test results suggested a strong psychological 
component to his medical complaints and gave a provisional 
diagnosis of somatoform disorder.  The examiner noted, 
however, that a somatoform disorder can only be made if all 
medical problems are ruled out and that it was important to 
follow up on his health complaints.  

A VA general examination report, dated in April 1998, noted 
the appellant's complaints of migratory joint symptoms since 
1991.  He reported fleeting pain in his left hip, right knee, 
and low back.  He indicated that his back pain had been 
treated with injections and nonsteroidal anti-inflammatory 
drugs.  Other symptoms related to the Persian Gulf included 
nausea, memory loss, headaches, and fatigue.  He was no 
longer able to do the same physical activities due to joint 
pain.  The diagnosis was that he had an unexplained and 
undiagnosed medical illness as a result of military service 
in Southwest Asia, with manifestations of joint pain 
including shoulder pain, hip pain, knee pain, back pain, leg 
pain, fatigue, nausea, short term memory loss, headaches, and 
burning and dry eyes.  The examiner stated that none of the 
mentioned symptoms were attributed to a known clinical 
diagnosis (other than a prostate condition).  It appears that 
the examiner reviewed the evidence of record at that time, to 
include x-rays of the lumbo-sacral spine which were normal in 
June 1997.  An addendum report, dated in May 1998, again 
indicates that the appellant's migratory fleeting pain in 
both shoulders, left hip, right knee, lower back, fatigue, 
nausea, short-term memory loss, headaches, and sleep 
disturbance, were all undiagnosed illnesses related to 
Persian Gulf service.   

A report of a March 1999 VA examination for mental disorders 
notes that the appellant, when last evaluated, was given a 
psychiatric test which suggested that he focused  on his 
physical symptoms and a provisional diagnosis of somatoform 
disorder was given with the provision that that might apply 
if there were no physical diagnoses which could explain his 
physical symptoms.  Since that time, he had been diagnosed 
with an undiagnosed illness, which was typical for Gulf War 
veterans; that is, these veterans often complained of short 
term memory loss, forgetfulness, and joint pains.  It seemed 
likely that his memory loss was due partially due to Persian 
Gulf service and possibly due to his perfectionistic 
tendencies.  His sleep disorder, by his own admission, was 
due to his pain and having to get up for frequent urination.  
His symptoms did not qualify for a psychiatric diagnosis at 
that time.  

The appellant now claims that his back disorder is not due to 
an undiagnosed illness; rather, he relates it to a diagnosed 
back disorder.  He relates his hip, knee, and leg disorders 
to his back condition, and claims that he has received 
treatment in service for these conditions.  He has submitted 
an MRI of the lumbar spine, dated in August 1999, which 
indicates that he had bilateral L5 spondylolysis and 
degenerative changes of the T10-T12 disk with protrusions of 
these disk into the paraspinous soft tissue anteriorly.

The RO has denied the claim on the basis that the appellant's 
undiagnosed illness is not manifested to a compensable 
degree.  However, the Board finds that there is medical 
evidence of record which would warrant a compensable 
evaluation in this case.  In particular, there is evidence of 
painful motion in the joints which would warrant a 
compensable evaluation under the principles set forth under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is also 
evidence of memory loss and other symptoms which would 
warrant a compensable evaluation under the applicable rating 
criteria.  See 38 C.F.R. Part IV, DC 9440.  As the appellant 
had active duty service in the Southwest Asia theater of 
operations during the Persian Gulf War and has an undiagnosed 
illness which is at a compensable level, the Board finds the 
claim to be well-grounded.  Although the appellant now claims 
that various symptoms are not due to Persian Gulf service; 
rather, that they are diagnosed illnesses which were first 
manifested in service, since the claim is well-grounded, the 
Board must remand for further development to investigate all 
possible inservice causes, to include direct service 
connection.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).


ORDER

Entitlement to an increased rating for right shoulder 
impingement syndrome is denied.

Entitlement to a 10 percent rating for dry eye syndrome is 
granted, subject to the criteria which govern the payment of 
monetary awards.

Entitlement to a compensable rating for a left ear hearing 
loss disability is denied.

Entitlement to service connection for a prostate disorder is 
denied.

The claim for service connection for a condition causing 
back, knee, leg, and hip pain, as well as memory loss, 
fatigue, sleep disturbance, nausea, and headaches is well 
grounded.  To this extent only, the appeal is granted.

   
REMAND

Because the claim for service connection for an undiagnosed 
illness, which includes hip, knee, back, leg, memory loss, 
fatigue, sleep disturbance, nausea, and headaches, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Schroeder v. West, 99-7103 (May 18, 2000).

As reported above, the appellant's joint problems, as well as 
his memory loss, fatigue, sleep disturbance, nausea, and 
headaches, have been attributed to an undiagnosed illness.  
However, there is also evidence of record (reported in the 
reasons and bases section of this decision) which indicates 
that some of these symptoms are in fact actual disorders with 
a diagnosis, to include the joint pain.  As the VA 
examination of record bases the undiagnosed illness in part 
on the fact that there is joint pain not attributable to any 
diagnosed disorder, and, there is now evidence of a diagnosis 
with regard to some of the joint conditions, the Board finds 
that further medical evaluation is necessary. 

In addition, it is noted that in a letter dated in August 
1999, the appellant indicated that his headaches were not 
attributable to an undiagnosed illness; rather, they were 
related to his sinusitis.  The Board notes that the 
appellant's service medical records are replete with 
treatment records for his sinus condition, and show that he 
did have sinus headaches.  The Board finds that the 
appellant's August 1999 letter constitutes a claim for 
service connection for a sinus condition.  As noted 
previously, that issue has not been adjudicated by the RO.  
That issue may be inextricably intertwined with the issue of 
entitlement to service connection for headaches.  The RO 
should therefore adjudicate this matter.  The fact that an 
issue may be inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  Further, in light of the claimed 
relationship between his sinus condition and headaches, and 
given that the claim for service connection for headaches is 
well-grounded, the Board finds that a more current and 
comprehensive VA physical examination to include appropriate 
medical opinions should be conducted for an adequate 
evaluation of the appellant's alleged headache disability.  
Accordingly, a decision on the headache disability is 
deferred until the RO addresses the claim for service 
connection for a sinus condition and conducts further 
development.  

The appellant has filed a notice of disagreement with the 
RO's assignment of a noncompensable rating for his left 
shoulder disability, effective from July 29, 1997.  He has 
also expressed disagreement with the RO's denial of service 
connection for a right ear hearing loss disability.  The RO 
has not issued a Statement of the Case (SOC) on these issues 
and this should be accomplished.  


Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his headaches.  
The examiner should specifically state 
whether the headaches are due to a 
diagnosed illness, and if so, specify the 
diagnosis.  If the headaches are 
attributable to a diagnosed illness, the 
examiner should then indicate whether it 
is as likely as not that such diagnosed 
illness was first manifested in service.  
If the headaches are due to an 
undiagnosed illness due to active duty 
service in Southwest Asia, the examiner 
should so state and indicate the severity 
of the headache condition.  The examiner 
must be provided with the appellant's 
claims folder and must review the 
appellant's medical history.  The 
examiner should specifically address 
prior VA examinations which indicate that 
the appellant has an undiagnosed illness, 
as well as the appellant's service 
medical records which indicate treatment 
for headaches and a sinus condition.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.     

2.  The appellant should be scheduled for 
a VA examination to determine the nature 
and etiology of his joint complaints 
(back, hip, leg, and knee), as well as 
his memory loss, fatigue, sleep 
disturbance, and nausea.  (The examiner 
should specify which hip, leg, and knee, 
and the part of the back that is 
involved.)  If any of the symptoms are 
due to a diagnosed illness, the examiner 
should specify the symptom and the 
associated diagnosis.  The examiner 
should then indicate whether it is as 
likely as not that such diagnosed illness 
was first manifested in service.  If any 
diagnosed illness is manifested within 
one year of separation from service, the 
examiner should indicate which disorder 
and the date of onset.  If any of the 
symptoms are due to an undiagnosed 
illness due to active duty service in 
Southwest Asia, the examiner should 
specify the symptoms associated with the 
undiagnosed illness and the severity of 
each such condition.  The examiner must 
be provided with the appellant's claims 
folder and must review the appellant's 
medical history.  The examiner should 
specifically address prior VA 
examinations which indicate that the 
appellant has an undiagnosed illness, the 
appellant's service medical records which 
indicate treatment for various joints, 
and post-service medical records which 
show current diagnoses for some of the 
symptoms.  The examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.    

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with an 
original claim for service connection, 
the claim will be based upon the evidence 
of record.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
REMAND serves as notification of the 
regulation.

4.  The RO should readjudicate the claims 
on appeal.

5.  The RO should adjudicate the 
appellant's claim for service connection 
for a sinus condition, conducting all 
necessary development. 

6.  The RO should issue an SOC addressing 
the issues of service connection for a 
right ear hearing loss disability, and 
entitlement to a compensable rating for a 
left shoulder disability effective from 
July 29, 1997.

If the benefits sought on appeal remain denied, the claim 
should be returned to the Board after compliance with all 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



